Filed 3/16/16 In re A.K. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re A.K., a Person Coming Under the
Juvenile Court Law.

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,                                            E064295

         Plaintiff and Respondent,                                       (Super.Ct.No. J260659)

v.                                                                       OPINION

C.K.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Dismissed.

         Marisa L.D. Conroy, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Jean-Rene Basle, County Counsel, Danielle E. Wuchenich, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
       Defendant and appellant C.K. (father) appeals from the juvenile court’s disposition

order under Welfare and Institutions Code1 section 361, subdivision (c)(1), removing his

child, A.K., from his custody after declaring her to be a dependent of the court. He

contends the evidence fails to establish that he suffered from substance abuse such that

removal was the only means of protecting her. We affirm.

                   I. PROCEDURAL BACKGROUND AND FACTS

       On June 8, 2015, the San Bernardino County Children and Family Services (CFS)

petitioned the juvenile court to exercise jurisdiction under section 300, subdivisions (b)

[failure to protect] and (j) [abuse of sibling]. Subdivision (b)(1) alleged mother has a

history of drug and alcohol abuse and has resisted or refused to comply with prior

treatment. Subdivision (b)(2) alleged father suffers from “substance abuse” and is unable

to provide adequate and responsible care for minor. Subdivision (j) alleged that minor’s

half siblings were previously removed from mother’s care due to her substance abuse and

domestic violence in the home, and she failed to reunite with them.

       At the time of child’s birth she tested positive for amphetamine. At the hospital

father became very angry, yelling at and threatening the social worker upon learning

about the current case. The police were called, and father ultimately left the hospital after

being directed to do so. The court held a detention hearing on June 9, 2015, removed the

child from parents’ custody (mother and father were not married, but living together), and

placed her in foster care.

       1 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                             2
       The jurisdiction/disposition report, filed on June 25, 2015, recommended that the

child be removed and placed in foster care and that reunification services be provided to

father only. The social worker spoke with father by phone, asking him to submit to drug

testing. Father advised that “he will not do anything that [the social worker] tells him to

do.” He further stated that he “wants no more communication” with the social worker

and said not to call his home. Father had pending criminal charges for a violating Health

and Safety Code sections 11377 (possession of a controlled substance) and 11364

(possession of controlled substance paraphernalia) on December 17, 2014. On June 30,

2015, the court ordered father to drug test and advised him that his failure to do so would

be deemed a positive test. Despite the court order, father failed to drug test on multiple

occasions.

       On August 10, 2015, the court held a contested jurisdiction/disposition hearing,

and both father and mother failed to appear. After listening to argument, the court found

the allegations true as to mother and denied her reunification services. As to father, the

court considered his pending criminal charges for drug possession from 2014, along with

his failure to drug test, and found the allegation regarding his substance abuse true. The

court also found father was the presumed father, declared the minor a dependent of the

court, removed her from her parents, and ordered reunifications services for father only.

             II. REMOVAL OF THE CHILD FROM FATHER’S CUSTODY

       Father contends the evidence is insufficient to show that he suffered from

substance abuse, and as a result, was unable to provide adequate and responsible care for

his child. In response, CFS claims father is precluded from raising this issue on appeal

                                             3
under the well-establish doctrine of disentitlement, by which an appellate court may stay

or dismiss an appeal by a party who has refused to obey the trial court’s legal orders. We

agree with CFS.

       “Appellate disentitlement ‘is not a jurisdictional doctrine, but a discretionary tool

that may be applied when the balance of the equitable concerns make it a proper

sanction . . . .’ [Citation.] In criminal cases, it is often applied when the appellant is a

fugitive from justice. [Citation.] In dependency cases, the doctrine has been applied only

in cases of the most egregious conduct by the appellant, which frustrates the purpose of

dependency law and makes it impossible to protect the child or act in the child’s best

interests. [Citations.]

       “In the dependency context, the disentitlement doctrine has been applied to

conduct other than the abduction of children. For example, in In re C.C. [(2003)] 111

Cal.App.4th 76 [Fourth Dist., Div. Two], the court held that because the mother refused

to comply with a court-ordered psychological evaluation she was disentitled to

reunification services. In explaining the application of the disentitlement doctrine to the

facts before it, the court observed that, in addition to abduction cases, the doctrine applies

to ‘other kinds of conduct [in dependency proceedings]. In particular, it extends to

conduct that . . . frustrates the ability of another party to obtain information it needs to

protect its own legal rights. In TMS, Inc. v. Aihara (1999) 71 Cal.App.4th 377 [, 379-

380] . . . judgment debtors refused to comply with a court order to answer postjudgment

interrogatories designed to secure information to aid in enforcement of the money



                                               4
judgment against them. The court dismissed their appeal from the judgment, holding it

had the inherent power to do so without a judgment of contempt. [Citation.]’ [Citation.]

       “The court in In re C.C., supra, 111 Cal.App.4th 76, concluded that the mother’s

refusal to participate in the court-ordered psychological evaluation barred her right to

reunification services. ‘[The m]other’s conduct makes it impossible for the court to

perform its obligation to determine, pursuant to section 361.5(b)(2), whether her mental

disability renders her incapable of utilizing reunification services. [The m]other’s

conduct also interferes with the legal rights of [the m]inor. . . . [The m]other, like the

offending father in Kamelia S. [(2000) 82 Cal.App.4th 1224, 1229], is “entirely

responsible for paralyzing the court’s ability to implement the procedures intended to

benefit the interests of the dependent minor.” [Citation.]’ [Citation.]” (In re E.M. (2012)

204 Cal.App.4th 467, 474-475.)

       “‘The disentitlement doctrine is based on the equitable notion that a party to an

action cannot seek the assistance of a court while the party “stands in an attitude of

contempt to legal orders and processes of the courts of this state. [Citations.]” [Citation.]

A formal judgment of contempt, however, is not a prerequisite to exercising [an appellate

court’s] power to dismiss; rather, we may dismiss an appeal where there has been willful

disobedience or obstructive tactics. [Citation.]’ (Italics added.) [¶] This broader

formulation of the doctrine suggests that it is not limited to cases in which the appellant is

in violation of the order from which he or she appeals, but rather may also apply to cases

in which the appellant has violated orders other than the one from which the appeal has

been taken. . . . [¶] . . .[¶] Thus, the disentitlement doctrine is not only applicable to

                                               5
disobedience of the order being appealed; it also applies to ‘egregious’ conduct that

frustrates the juvenile court from carrying out its orders. . . .” (In re E.M., supra, 204

Cal.App.4th at pp. 476-477.)

       Here, the record shows that from the inception of the case father was

uncooperative. He possessed “an attitude of contempt to legal orders” and the

dependency process. (MacPherson v. MacPherson (1939) 13 Cal.2d 271, 277.) He

threatened the social workers with physical harm forcing the need for police intervention,

refused to answer questions, and specifically told a social worker that he would not do

anything the social worker requested of him. At the detention hearing, he left the court

without notifying his lawyer in advance, denying the court the ability to ask him any

questions. Father claimed to have Indian ancestry, but as of the date of the

jurisdiction/disposition report, he had refused to provide CFS with the evidence necessary

to notify the possible tribes. He refused to comply with court-ordered drug tests, even

though his daughter tested positive for amphetamines at her birth, mother claimed that

those around her were using drugs, and he had pending charges for possession of

methamphetamine. Father’s conduct frustrated, if not paralyzed, the ability of CFS, the

court, and his own attorney to obtain the information necessary to determine whether he

is an offending parent, and what services, if any, are necessary to enable him to reunify

with his daughter.

       Of course, it is not unusual for parents in dependency cases to fail to cooperate

completely with CFS and the juvenile court. Father’s behavior, however, has

demonstrated an extraordinary and unmitigated pattern of obstruction. His refusal to

                                              6
drug test and participate in his daughter’s dependency case, and his hostile behavior

toward the social workers, shows a pervasive indifference to the child’s safety and to the

amelioration of the conditions giving rise to the dependency. “Under these

circumstances, there is an adequate basis for determining that [father’s] conduct was

sufficiently egregious to warrant the application of the doctrine of disentitlement and

dismiss[al of his] appeal[].” (In re E.M., supra, 204 Cal.App.4th at p. 478, fn. omitted.)

                                      III. DISPOSITION

       The appeal from the August 10, 2015, jurisdiction and disposition orders is

dismissed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                               HOLLENHORST
                                                                        Acting P. J.
We concur:

       MILLER
                                 J.

       CODRINGTON
                                 J.




                                             7